IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1002
                                Filed July 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANTHONY RODRIGUEZ,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Allamakee County, Joel A.

Dalrymple, Judge.



       A defendant appeals the district court’s finding that his harassment

conviction was sexually motivated and asserts that the district court failed to give

sufficient reasons for imposing consecutive sentences. SENTENCE AFFIRMED

IN PART AND VACATED IN PART, AND REMANDED FOR RESENTENCING.



       Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Louis S. Sloven and Alexandra

Link (until withdrawal), Assistant Attorneys General, for appellee.



       Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                          2


VOGEL, Judge.

       Anthony Rodriguez entered Alford1 pleas to willful injury and first-degree

harassment. Rodriguez was ordered to register as a sex offender as part of his

sentencing after the district court made a separate determination that the

harassment offense was sexually motivated.          Rodriguez appeals the district

court’s finding that his harassment conviction was sexually motivated under Iowa

Code section 692A.126 (2015). He also appeals the district court’s imposition of

consecutive sentences, contending the court failed to articulate sufficient

reasons. Because we find substantial evidence to support the district court’s

determination Rodriguez’s crime was sexually motivated, we affirm the portion of

the sentencing order requiring him to register as a sex offender.          However,

because the district court failed to provide sufficient reasons to impose

consecutive sentences, that portion of the sentencing order is vacated, and the

case is remanded for resentencing.

       During the sentencing hearing, the district court made a separate

determination that the harassment offense was sexually motivated, basing this

decision upon evidence admitted and testimony received in the hearing. The

victim, Rodriguez’s former wife, was asked:

             Q. And the statement that you gave . . . right after the
       assault, you said that during the strangulation when Anthony had a
       towel wrapped around your neck and then afterwards he said, I
       know it sounds weird, but you’re kind of sexy when you’re knocked
       out. He said that, didn’t he? A. Yes.



1
 See North Carolina v. Alford, 400 U.S. 25, 37 (1970) (holding that an accused may
consent to the imposition of a sentence even if he is unwilling or unable to admit his
participation in the acts constituting the crime).
                                         3


       The district court concluded that this testimony, in addition to the other

evidence admitted into the record, established beyond a reasonable doubt that

the acts were sexually motivated.      Because we find substantial evidence to

support this conclusion, we affirm the finding that the harassment was sexually

motivated and affirm that portion of the district court’s sentencing order requiring

Rodriguez to register as a sex offender pursuant to Iowa Court Rule 21.26(1)(b),

(d), and (e).

       As to Rodriguez’s claim attacking the consecutive sentence portion of the

sentencing ordering, our supreme court recently ruled that sentencing courts

must now “explicitly state the reasons for imposing a consecutive sentence,

although in doing so the court may rely on the same reasons for imposing a

sentence of incarceration.”   State v. Hill, 878 N.W.2d 269, 275 (Iowa 2016).

Because the record does not adequately reveal sufficient reasons for imposing

consecutive sentences, we vacate that portion of the sentencing order and

remand the case for resentencing. See Iowa Ct. R. 21.26(1)(c).

       SENTENCE AFFIRMED IN PART AND VACATED IN PART, AND

REMANDED FOR RESENTENCING.